Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 9 and 17 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3, 9, 11 and 17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

In regards to claim 1, the claim recites in line 6-7 “the downhole tool transceiver for providing data signals to the first directional coupler”, in line 8 “a splitter filter for separating the data signals and power signals”, and in lines 11-12 “a surface read-out unit to wirelessly transmit the power signals to the downhole tool and to wirelessly transceive the data signals with the downhole tool”. The limitations of lines 6-7 mean that the transceiver of the tool is the one transmitting the data signals. The limitations of line 8 means that the tool is receiving the data signals. The limitations of lines 6-7 and line 8 appears to recite that the data signals transmitted by the tool are the same as the data signals received by the tool. Furthermore, the limitations of lines 11-12 appear to recite that the surface unit is able to receive and transmit the same data signals that are received and transmitted by the tool. The applicant’s specification recites that the data signals transmitted from the surface unit and received by the tool comprise instructions for the tool and that the data signals transmitted from the tool and received by the surface unit comprises data collected by the tool [see applicant’s specification par. 0021]. Contrary to what is being claimed in claim 1, the applicant’s specification clearly recites that the data signals transmitted from the tool are different than the data signals received by the tool. For this reason, the aforementioned limitations of lines 6-8 and lines 11-12 constitute new matter. For this reason, the claim fails to comply with the written description requirement. The examiner has interpreted the claim in the following way in order to advance prosecution:

a downhole tool for a wellbore operation and including: 
a first wireless coupler; 
a first directional coupler for routing signals to and from a downhole tool transceiver in the downhole tool; 
the downhole tool transceiver for providing tool data signals to the first directional coupler; 
a splitter filter for separating [[the]] surface unit data signals and power signals; and 
power conversion circuitry for using the power signals to provide power to the downhole tool; and 
a surface read-out unit to wirelessly transmit the power signals and the surface unit data signals to the downhole tool and to wirelessly receive the tool data signals from the downhole tool, the surface read-out unit including: 
a second wireless coupler for routing the power signals and the surface unit data signals to the first wireless coupler of the downhole tool; 
a second directional coupler for routing signals to and from a unit transceiver in the surface read-out unit; 
the unit transceiver for transmitting the surface unit data signals to the second directional coupler; 
a combiner filter for combining the power signals and the surface unit data signals from the second directional coupler; and a


In regards to claim 3, the claim recites in line 2-3 “the first wireless coupler being positionable with respect to the first directional coupler to wirelessly receive signals transmitted by the down hole tool to the surface read-out unit”. The first wireless coupler and the first directional coupler are part of the downhole tool. It is unclear how those elements of the tool are able to receive wirelessly signals that are transmitted from the tool itself. The applicant’s specification does not recite that the tool can also receive wirelessly the signals that are transmitted from the tool. For this reason, the limitations of lines 2-3 constitute new matter, and the claim fails to comply with the written description requirement. The examiner has interpreted the claim in the following way in order to advance prosecution: “the first wireless coupler being positionable with respect to the first directional coupler to wirelessly receive signals transmitted by 

In regards to claims 9 and 17, the claims have the same issues described in the rejection of claim 1. For this reason, the claim fails to comply with the written description requirement. The examiner has interpreted the claim in a similar way than claim 1 in order to advance prosecution. 

In regards to claim 11, the claim recites in lines 2-4 “the second directional coupler being positionable with respect to the second wireless coupler of the surface 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 11, the claim recites in the last two lines “to wirelessly receive the data signals and the power signals by the downhole tool from the surface read-out unit”. The phrase “by the downhole tool from the surface read-out unit” is grammatically incorrect, and it appears that some words are missing. For this reason, , received by the downhole tool, from the surface read-out unit”.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-9, 11-12, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (US-2017/0089194) in view of McBride et al. (US-2021/0158121), Shylendra et al (US-9,490,875), Hansen (US-10,770,923) and Ozaki et al. (US-8,682,261).

In regards to claim 1, Donderici teaches a system comprising a downhole tool for a wellbore operation and including a first wireless coupler [fig. 2 element 102 (downhole tool for a wellbore operation), par. 0009 L. 1-3 (downhole tool), par. 0015 L. 1-3 and L. 6-10 (first wireless coupler)]. Furthermore, Donderici teaches that the system comprises a surface read-out unit to wirelessly transmit surface unit data signals and to wirelessly receive tool data signals from the downhole tool [fig. 1 element 116 (surface read-out unit), par. 0013 L. 12-15 and L. 25-30 (transmit/receive data signals), par. 0016 
Donderici teaches that tool’s first wireless coupler and its electronic components are powered by a power source [par. 0013 L. 11-12]. However, Donderici does not teach that the power is received wirelessly. Donderici also does not teach that the tool comprises a first directional coupler, a splitter and power conversion circuitry and that the read-out unit comprises a second directional coupler, a combiner filter and a power supply.  
On the other hand, McBride teaches that a device in communication with a read-out unit can comprise a power conversion circuitry for using power signals, received from the read-out unit, to provide power to the device [par. 0031 L. 5-9]. Also, McBride teaches that the read-out unit in wireless communication with the device can wirelessly transmit power signals and unit data signals to the device in order to provide power and data to the device [par. 0030 L. 1-4 and L. 7-10, par. 0031 L. 1-5, par. 0035 L. 1-5]. McBride teaches that the second wireless coupler routes the power signals and the unit data signals to a wireless coupler of the device [fig. 5, par. 0053 L. 1-4, par. 0054 L. 2-7]. McBride further teaches that the read-out unit comprises a combiner filter for combing the power signals and the data signals [fig. 5, par. 0053 L. 1-4, par. 0054 L. 2-7]. Since the read-out unit provides power wirelessly to the device, it is inherent that the read-out unit comprises a power supply for providing the power signals to the power conversion circuitry.

The combination of Donderici and McBride teaches that the tool can receive power wirelessly from the read-out unit [see McBride par. 0031 L. 5-11]. However, the combination does not teach that the tool has a splitter filter in order to receive the power signals using the first wireless coupler.
On the other hand, Shylendra teaches that Shylendra teaches that the device comprises a splitter filter for separating the power signals from the data signals received from the surface read-out unit in order to use the first wireless coupler to receive power and data signals [fig. 6 element 603, fig. 7A elements 720, 730 and 750, col. 9 L. 38-44]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Shylendra’s teachings of using a single coupler to transceive data signals and receive the power signals in the system taught by the combination because it will permit to reduce the cost of the system as a result of using a single coupler to perform a plurality of functions [see Shylendra col. 1 L. 30-34].
The combination of Donderici, McBride and Shylendra does not teach that the read-out unit comprises a second directional coupler.
On the other hand, Hansen that a device providing power wirelessly can comprise in its circuitry a directional coupler [col. 6 L. 4-7].

The combination of Donderici, McBride, Shylendra and Hansen teaches that the read-out unit comprises a second wireless coupler, a unit transceiver, a combiner filter and a directional coupler [see Donderici par. 0016 L. 1-4, see McBride fig. 5, par. 0053 L. 1-4, par. 0054 L. 2-7, see Hansen col. 6 L. 4-7]. However, the combination does not teach that the tool comprises a first directional coupler and how the second directional coupler is connected inside the read-out unit.
On the other hand, Ozaki teaches that a directional coupler is connected between a combiner filter and a transceiver in order to route signals to/from a wireless coupler to the transceiver [fig. 9 element 436, col. 10 L. 62-67, col. 11 L. 1-3 and L. 18-21]. This teaching means that when Ozaki’s teachings are applied in the read-out unit taught by the combination, the second directional coupler is for routing signals to and from a unit transceiver in the read-out unit, the unit transceiver transits the unit data signals to the directional coupler, and the combiner filter combine power signals and the signals from the second directional coupler. Furthermore, Ozaki teaches that a device receiving wireless power and data can comprise a first directional coupler for routing signals to and from the device transceiver that provides data signals to the first directional coupler [fig. 9 element 436, col. 10 L. 62-67, col. 11 L. 1-3 and L. 18-21].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ozaki’s teachings of the directional coupler in 

In regards to claim 2, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as applied in claim 1 above, further teaches that the splitter/combiner filter of a device is positioned between a directional coupler and a wireless coupler [see Ozaki fig. 9 elements 304, 432 and 436]. This teaching means that the splitter filter is positioned between the first directional coupler and the first wireless coupler, and that the combiner filter is positioned between the second directional coupler and the second wireless coupler.

In regards to claim 3, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as applied in claim 1 above, further teaches that the directional coupler of a device route the signals transmitted/received by a wireless coupler [see Ozaki fig. 9]. This teaching means that the first wireless coupler is positionable with respect to the first directional coupler to wirelessly receive signals transmitted by the surface read-out unit, and that the second wireless coupler is positionable with respect to the second directional coupler to wirelessly transmit the unit data signals and the power signals from the surface read-out unit to the downhole tool.

In regards to claim 4, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as applied in claim 1 above, further teaches when the read-out unit 

In regards to claim 5, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as applied in claim 1 above, further teaches that the directional coupler of a device route the signals transmitted/received by a wireless coupler [see Ozaki fig. 9]. This teaching means that the first wireless coupler being positionable with respect to the first directional coupler to wirelessly transceive the data signals with the downhole tool, the second wireless coupler being positionable with respect to the second directional coupler to wirelessly transmit the power signals from the surface read-out unit to the down hole tool. The combination also teaches that the directional coupler of a device is positioned between the device’s wireless coupler and the device’s transceiver [see Ozaki fig. 9]. This teaching means that the first directional coupler is positioned between the first wireless coupler and the down hole tool transceiver of the downhole tool, and the second directional coupler is positioned between the-second wireless coupler and the unit transceiver of the surface read-out unit.
In regards to claim 7, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as applied in claim 1 above, further teaches that the surface read-out unit and the downhole tool are positioned with respect to each other to provide bi-directional wireless data communication between the surface read-out unit and the downhole tool and to wirelessly transmit the power signals to provide power to the downhole tool from the surface read-out unit [see Donderici fig. 2, par. 0013 L. 12-15 and L. 25-30, par. 0015 L. 5-9,see McBride fig. 2]. This teaching means that all the electronic components of the surface read-out unit and the downhole tool including the first directional coupler, the second directional coupler, the first wireless coupler, and the second wireless coupler are positionable with respect to each other to provide bi-directional wireless data communication between the surface read-out unit and the downhole tool and to wirelessly transmit the power signals to provide power to the downhole tool from the surface read-out unit.  

In regards to claim 8, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as applied in claim 1 above, further teaches that the downhole tool and surface read-out unit each comprises a transceiver to transmit the data signals [see Donderici par. 0013 L. 1-2, par. 0016 L. 1]. Furthermore, the combination teaches that Wi-Fi (wireless Ethernet) can be used to transmit/receive data signals [see Shylendra fig. 5 element 510].     
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Shylendra’s teachings of using Wi-Fi to 
The combination of Donderici, McBride, Shylendra, Hansen and Ozaki teaches that the tool and the read-out unit each comprise a transceiver and that data can be transmitted/received using Wi-Fi [see Donderici par. 0013 L. 1-2, par. 0016 L. 1, see Shylendra fig. 5 element 510]. These teachings mean when Wi-Fi is used to transmit/receive the data signals, the transceivers will be Ethernet transceivers, and the data signals will be Ethernet data signals.  

In regards to claim 9, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as shown in the rejections of claims 1, 4 and 7 above, teaches the system comprising the claimed downhole tool performing the claimed functions. Also, the combination teaches that the tool data signals include measured data of a downhole environment [see Donderici par. 0012 L. 10-14, par. 0013 L. 12-15].

In regards to claim 11, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as shown in the rejections of claims 1, 3 and 4 above, teaches the claimed limitations.

In regards to claim 12, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as shown in the rejection of claim 4 above, teaches the claimed limitations.

In regards to claim 15, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as shown in the rejection of claim 7 above, teaches the claimed limitations.

In regards to claim 16, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 17, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as shown in the rejection of claims 1, 7 and 9 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 19, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as shown in the rejection of claim 7 above, teaches the claimed limitations.

In regards to claim 20, the combination of Donderici, McBride, Shylendra, Hansen and Ozaki, as shown in the rejection of claim 8 above, teaches the claimed limitations.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685